Name: Commission Regulation (EEC) No 680/83 of 24 March 1983 fixing the components used to calculate the differential amounts for colza, rape and sunflower seed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 3 . 83 Official Journal of the European Communities No L 79/21 COMMISSION REGULATION (EEC) No 680/83 of 24 March 1983 fixing the components used to calculate the differential amounts for colza, rape and sunflower seed  the spot market rate recorded over a given period for the currency of the relevant Member State against each of the currencies of the Member States specified above ; Whereas Regulation (EEC) No 2300/73 f), as last amended by Commission Regulation (EEC) No 3476/80 (8), lays down detailed rules for the application of Regulation (EEC) No 1569/72 ; Whereas, following changes made with effect from 21 March 1983 to the central rates of currencies within the European monetary system, it is necessary to amend with effect from 25 March 1983 the differential amounts ; Whereas, as regards the pound sterling, the Italian lira and the Greek drachma, calculation of the differential amounts should be on the basis of the rates during the reference period Wednesday 16 March to Tuesday 22 March 1983 ; whereas, however, since the new central rates applied only from 21 March 1983 and it is desirable to fix compensatory amounts that are as closely in line as possible with the economic situation, the reference period should, exceptionally, be 22 and 23 March 1983 ; Whereas it follows from applying the detailed rules set out above that the components used to calculate the differential amounts should be as set out in the Annex hereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), Having regard to Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 221 /83 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1986/82 (6), and in particular Article 2 (2) thereof, Whereas Article 2 ( 1 ) (a) of Regulation (EEC) No 1569/72 provides that the differential amounts for those Member States which keep their exchange rates at any given moment within a band of 2,25 % must be determined by taking into account the incidence on prices of the percentage difference between :  the conversion rate used for the purposes of the common agricultural policy, and  the conversion rate resulting from the central rate ; Whereas this leads to the fixing of differential amounts which remain constant as long as the infor ­ mation used to calculate them remains unchanged ; Whereas under Article 2 ( 1 ) (b) of the aforementioned Regulation the differential amounts for Italy, the United Kingdom and Greece are to be determined by taking into account the incidence on the price of the average percentage difference between ;  the ratio between the conversion rate used for purposes of the common agricultural policy for the currency of the relevant Member State and the actual parity of each of the currencies of the Member States which keep their exchange rates at any given moment within a band of 2,25 % , and HAS ADOPTED THIS REGULATION : Article 1 The components used to calculate the differential amounts provided for in Article 1 of Regulation (EEC) No 1569/72 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 25 March 1983 .(') OJ No 172, 30 . 9 . 1966, p . 3025/66 .O OJ No L 162, 12 . 6 . 1982, p. 6 . I3 ) OJ No L 106, 29 . 4 . 1977, p. 27 . 4 OJ No L 27, 29 . 1 . 1983 , p. 7 . (*) OJ No L 167, 25 . 7 . 1972, p . 9 . 6 OJ No L 215, 23 . 7 . 1982, p . 10 . 0 OJ No L 236, 24 . 8 . 1973 , p . 28 . 8) OJ No L 363 , 31 . 12 . 1980 , p . 71 . No L 79/22 Official Journal of the European Communities 25 . 3 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 March 1983 . For the Commission Poul DALSAGER Member of the Commission 25. 3 . 83 Official Journal of the European Communities No L 79/23 ANNEX Target price corrective (coefficient to be applied) Subsidy or refund corrective (coefficient to be applied) Differential component (coefficient to be applied to the target price) 1 . Colza, rape and sunflower seed, processed for oil production in Germany or exported from that country :  harvested in Germany  harvested in the Netherlands  harvested in the BLEU  harvested in France  harvested in Denmark  harvested in Ireland  harvested in the United Kingdom  harvested in Italy  harvested in Greece + 0,1398  0,1398 +   0,0503 0,1668 (a) 0,1281 (b) 0,21 54(d) 0,1931 (e) 0,1195 0,1711 0,1601 0,1726 0,2102 2. Colza, rape and sunflower seed, processed for oil production in the Netherlands or exported from that country :  harvested in Germany  harvested in the Netherlands  harvested in the BLEU  harvested in France  harvested in Denmark  harvested in Ireland  harvested in the United Kingdom  harvested in Italy  harvested in Greece + 0,0943  0,0943 + _ 0,0530 0,1226 (a) 0.0819(b) 0,1739 (d) 0,1504 (e) 0,0729 0,1272 0,1156 0,1287 0,1684 3 . Colza, rape and sunflower seed, processed for oil production in the BLEU or exported from the BLEU :  harvested in Germany  harvested in the Netherlands  harvested in the BLEU  harvested in France  harvested in Denmark  harvested in Ireland  harvested in the United Kingdom  harvested in Italy  harvested in Greece  0,0323 (a) + 0,0 134(b) + 0,0323 (a)  0.0134(b) +  0,2001 (a) 0,1469 (b) 0,1398 (a) 0,0892 (b) 0,0567 (a) 0,0099 (b) 0,0080 (a) 0,0584 (a) 0,1002 (c) 0,0746 (e) 0,0052 (a) 0,0493 (b) 0,0367 (b) 0,0070 (a) 0,0510 (b) 0,0522 (a) 0,0942 (b) No L 79/24 Official Journal of the European Communities 25. 3 . 83 Target price corrective (coefficient to be applied) Subsidy or refund corrective (coefficient to be applied) Differential component (coefficient to be applied to the target price) 4 . Colza , rape and sunflower seed, processed for oil production in Denmark or exported from that country :  harvested in Germany  harvested in the Netherlands  harvested in the BLEU  harvested in France  harvested in Denmark  harvested in Ireland  harvested in the United Kingdom  harvested in Italy  harvested in Greece + 0,0231  0,0231 + I 0,13570,0786 0,0536 (a)0,0098 (b)0,1089 (d)0,0836 (e)0,05850,0461 0,0603 0,1030 5 . Colza, rape and sunflower seed, processed for oil production in France or exported from that country :  harvested in Germany  harvested in the Netherlands  harvested in the BLEU  harvested in France  harvested in Denmark  harvested in Ireland  harvested in the United Kingdom  harvested in Italy  harvested in Greece  0,0964 (d)  0,0661 (e) + 0,0964 (d) + 0,0661 (e) +  l 0,2746 (d)0,2394 (e)0,2105 (d)0,1770 (e)0,0620 (a)0,1 113(c)0,0806 (e)0,1222 (d)0,09 12(e)0,0566 (d)0,0273 (e)0,0706 (d)0,0410 (e)0,0546 (d) 0,0255 (e) 0,0066 (d) 0,02 12(e) 6 . Colza, rape and sunflower seed, processed for oil production in the United Kingdom or exported from that country :  harvested in Germany  harvested in the Netherlands  harvested in the BLEU  harvested in France  harvested in Denmark  harvested in Ireland  harvested in the United Kingdom  harvested in Italy  harvested in Greece  0,0241 + 0,0241 + 0,1906 0,1307 0,0381 (b) 0,0483 0,0079 (a) 0,0659 (d) 0,0394 (e) 0,0131 0,0149 0,0597 25 . 3 . 83 Official Journal of the European Communities No L 79/25 Target price corrective (coefficient to be applied) Subsidy or refund corrective (coefficient to be applied) Differential component (coefficient to be applied to the target price) 7 . Colza , rape and sunflower seed, processed for oil production in Ireland or exported from that country :  harvested in Germany  harvested in the Netherlands  harvested in the BLEU  harvested in France  harvested in Denmark  harvested in Ireland  harvested in the United Kingdom  harvested in Italy  harvested in Greece  0,0377 + 0,0377 + 0,2064 0,1457 0,0052 (a) 0,0518 (b) 0,0622 0,0133 0,0535 (d) 0,0266 (e) 0,0018 0,0473 8 . Colza , rape and sunflower seed, processed for oil production in Italy or exported from that country :  harvested in Germany  harvested in the Netherlands  harvested in the BLEU  harvested in France  harvested in Denmark  harvested in Ireland  harvested in the United Kingdom  harvested in Italy  harvested in Greece  0,0396 + 0,0396 +  0,2086 0,1478 0,0070 (a) 0,0537 (b) 0,0641 0,0018 0,0151 0,051 8(d) 0,0248 (e) 0,0455 9 . Colza , rape and sunflower seed, processed for oil production in Greece or exported from that country :  harvested in Germany  harvested in the Netherlands  harvested in the BLEU  harvested in France  harvested in Denmark  harvested in Ireland  harvested in the United Kingdom  harvested in Italy  harvested in Greece  0,0892 + 0,0892 +  0,2662 0,2025 0,0551 (a) 0,1040 (b) 0,021 7(e) 0,1149 0,0496 0,0635 0,0478 0,0066 (d) (a) Applies where the amount of aid or refund has not been fixed in advance , or, where this amount is fixed in advance , to an aid or export refund subject to advance fixing after this Regulation comes into force , for placement under control /exportation before the end of the 1982/83 milk year . (b) Applies to an aid or export refund subject to advance fixing after this Regulation comes into force , for placement under control /exportation before the end of the 1983 / 84 milk year . (c ) Applies to an aid or export refund subject to advance fixing after this Regulation comes into force , for placement under control /exportation in the period from the beginning of the 1983/84 milk year to the end of the 1982/ 83 marketing year for colza , rape and sunflower seed , as appropriate . (d) Applies where the amount of aid or refund has not been fixed in advance , or, where this amount is fixed in advance , to an aid or export refund subject to advance fixing after this Regulation comes into force , for placement under control /exportation before the end of the 1982/ 83 marketing year for colza , rape and sunflower seed , as appropriate . (e) Applies to an aid or export refund subject to advance fixing after this Regulation comes into force , for placement under control /exportation after the beginning of the 1983/84 marketing year for colza , rape and sunflower seed , as appropriate .